TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-21-00623-CV



                                     In re Guadalupe Padilla


                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                             MEMORANDUM OPINION


               Relator Guadalupe Padilla, an inmate in the Texas Department of Criminal

Justice, filed a pro se petition for writ of mandamus. See Tex. Gov’t Code § 22.221; see also

Tex. R. App. P. 52.1. Padilla’s petition requests issuance of a writ of mandamus directed to the

Travis County District Clerk.

               However, as an intermediate appellate court, we may issue writs of mandamus

only against a district judge or county judge sitting in our district, or to enforce our jurisdiction.

See Tex. Gov’t Code § 22.221. We lack jurisdiction to issue a writ of mandamus against a

district clerk unless doing so is necessary to enforce our jurisdiction. See id.; In re Washington,

7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding); In re Simpson,

997 S.W.2d 939, 939 (Tex. App.—Waco 1999, orig. proceeding); In re Strickhausen,

994 S.W.2d 936, 936 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Here, Padilla

failed to demonstrate that the exercise of our writ power is necessary to enforce our jurisdiction.
              Accordingly, the mandamus petition is dismissed for want of jurisdiction.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: December 8, 2021




                                               2